Case: 11-50125     Document: 00511767422         Page: 1     Date Filed: 02/24/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         February 24, 2012
                                     No. 11-50125
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

BILLY JOE FALLIN, JR.,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 4:10-CR-268-1


Before SMITH, GARZA, and DeMOSS, Circuit Judges.
PER CURIAM:*
        Billy Joe Fallin, Jr., appeals from his conditional guilty plea conviction for
aiding and abetting possession with intent to distribute marijuana. He first
argues that the district court erred by denying his motion to suppress the
evidence found during a search of a pickup truck he was driving because the
Border Patrol agent who stopped the truck did not have a reasonable suspicion
that criminal activity was afoot. The area’s close proximity to the border, the
characteristics of the area and the vehicle, the agent’s extensive experience in

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-50125    Document: 00511767422      Page: 2   Date Filed: 02/24/2012

                                  No. 11-50125

detecting illegal activity, Fallin’s behavior in nervously checking the mirrors to
keep an eye on the agent, and the information about recent illegal narcotics in
the area, viewed in totality and in the light most favorable to the Government,
provided a constitutional basis for stopping Fallin’s truck. See, e.g., United
States v. Vasquez, 298 F.3d 354, 357–58 (5th Cir. 2002); United States v.
Jacquinot, 258 F.3d 423, 430 (5th Cir. 2001); United States v. Muniz-Ortega, 858
F.2d 258, 259–60 (5th Cir. 1988).
      Fallin also contends that the district court erred by failing to apply the
safety valve provision set forth in U.S.S.G. § 5C1.2 and 18 U.S.C. § 3553(f) to his
sentence. He argues that, despite the Government’s assertion otherwise, he
fulfilled his duty to truthfully debrief regarding his offense. Given the number
of inconsistencies between Fallin’s written proffer and the facts set forth in the
presentence report, the district court’s determination that Fallin was not
providing full disclosure was not clearly erroneous.       See United States v.
Flanagan, 80 F.3d 143, 146–47 (5th Cir. 1996); United States v. Davis, 76 F.3d
82, 84 (5th Cir. 1996).
      The judgment of the district court is AFFIRMED.




                                        2